In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00078-CR



          JACK HANDLEY MEYER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the County Court at Law
                Harrison County, Texas
               Trial Court No. 2014-0801




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           After representing himself at trial, Jack Handley Meyer was convicted by a jury of failing

to wear his seatbelt1 and driving while license expired,2 and was ordered to pay fines of $50.00

and $150.00, respectively. Meyer appeals.

           Meyer’s attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.

738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

           On June 27, 2016, counsel mailed to Meyer a copy of the brief, the appellate record, and

the motion to withdraw. By letter, counsel informed Meyer of his right to review the record and

file a pro se response. Meyer timely filed a pro se brief in which he, a self-proclaimed sovereign

citizen, challenges the trial court’s jurisdiction by arguing, in several points, that “[t]he authority

of the State of Texas to restrict the travel of the sovereign citizens of the United States of America




1
    TEX. TRANSP. CODE ANN. § 545.413 (West Supp. 2016).
2
    TEX. TRANSP. CODE ANN. § 521.457 (West 2013)

                                                          2
and the State of Texas simply does not exist.” Our review of the record leads us to conclude that

the arguments raised by Meyer in his pro se brief are unmeritorious.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record, as well as Meyer’s pro se brief, and we agree with counsel that no

arguable issues support an appeal. See Halbert v. Michigan, 545 U.S. 605, 623 (2005); Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment.3



                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:             November 28, 2016
Date Decided:               December 16, 2016

Do Not Publish




3
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal
Appeals, appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court,
s e e TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P.
68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX.
R. APP. P. 68.4.

                                                             3